                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 CLARISA FIGUEROA-ORTIZ,                :
 Plaintiff                              :        No. 3:18-cv-00707 (VLB)
                                        :
       v.                               :
                                        :
 JEROME HOME,                           :         NOVEMBER 5, 2019
     Defendant.                         :
                                        :
                                        :
                                        :

                MEMORANDUM OF DECISION GRANTING
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 25]


      Before the Court is Defendant Jerome Home’s (“Defendant”) Motion for

Summary Judgment. For the following reasons, Defendant’s Motion for Summary

Judgment is GRANTED.

                                LEGAL STANDARD


      Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving

that no genuine factual disputes exist. See Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010). “In determining whether that burden has been met, the court

is required to resolve all ambiguities and credit all factual inferences that could be

drawn in favor of the party against whom summary judgment is sought.” Id. (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Matsushita Electric Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). This means that “although the

court should review the record as a whole, it must disregard all evidence favorable

                                            1
to the moving party that the jury is not required to believe.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 151 (2000); see Welch-Rubin v. Sandals Corp.,

No. 3:03-cv-00481, 2004 WL 2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the

summary judgment stage of the proceeding, [the moving party is] required to

present admissible evidence in support of their allegations; allegations alone,

without evidence to back them up, are not sufficient.”) (citing Gottlieb, 84 F.3d at

518); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011). Put

another way, “[i]f there is any evidence in the record that could reasonably support

a jury's verdict for the nonmoving party, summary judgment must be denied.” Am.

Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313, 315–16

(2d Cir. 2006) (internal quotation marks and citation omitted).


         A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on mere

assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cnty

of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no evidence upon which

a jury could properly proceed to find a verdict for the party producing it and upon

whom the onus of proof is imposed, such as where the evidence offered consists

of conclusory assertions without further support in the record, summary judgment

may lie. Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir.

2010).




                                         2
                                     ANALYSIS


      The Court grants Defendant’s Motion for Summary Judgment first and

foremost because at the time of her termination, Plaintiff Clarisa Figueroa-Ortiz

(“Plaintiff”) was not an “eligible employee” under the Family and Medical Leave

Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”). This is so because the FMLA defines

“eligible employee” as “an employee who has been employed for at least 12

months by the employer with respect to whom leave is request under section 2612

of this title; and for at least 1,250 hours of service with such employer during the

previous 12-month period.” 29 U.S.C. § 2611(2)(A). Plaintiff meets neither criteria:

she was employed from July 2015 until April 2016, [ECF No. 1 at 2], a period of nine

and ½ months, not 12, and she worked only 855.75 hours, not 1,250, during that

time. [ECF No. 26-2 at 14]. Because of this Plaintiff was not “an eligible employee

as that term is defined by the FMLA,” [ECF No. 1 at 1-2], Plaintiff’s conclusory

allegations to the contrary notwithstanding.


      Even if Plaintiff was an “eligible employee” under the FMLA, the Court would

still grant Defendant’s Motion for Summary Judgment. As to the interference claim,

Plaintiff has not shown sufficient facts making it clear that she provided Defendant

with evidence that her son suffered from a “serious health condition,” a

prerequisite for the grant of FMLA leave. 29 U.S.C. § 2611(11). Such evidence

would consist of documentation showing that her son suffered from “an illness,

injury, impairment, or physical or mental condition that involves” either “inpatient

care in a hospital, hospice, or residential medical care facility,” or “continuing

treatment by a health care provider.” Id. Here, all that is alleged is that “Plaintiff

                                          3
requested FMLA leave in April 2016,” with no further detail as to what

documentation was provided indicating to Defendant that Plaintiff’s son suffered

from a “serious health condition.” As to the retaliation claim, assuming without

deciding that Plaintiff might be able make out a prima facie case for retaliation,

Defendant clearly was entitled to terminate Plaintiff under the facts of the case,

which included 22 absences from work, with seven being of the “no call/no show”

variety, meaning that Plaintiff left Defendant hanging with no support or reason for

the absence.    In light of that, Defendant was more than entitled to terminate

Plaintiff, especially considering that Defendant provided written notice to Plaintiff

on more than one occasion that her absences were unacceptable and considering

Defendant’s “Absenteeism and Tardiness Policy,” which states that “Shifts of no

call/no show is grounds for termination,” that corrective action might include

verbal or written warning, probation, suspension, or termination, and that

Defendant was not required to use the corrective actions chosen in any particular

order. [ECF Nos. 26-5, 26-7].


      For the foregoing reasons, the Court GRANTS Defendant’s Motion for

Summary Judgment as to all claims. The Clerk is directed to close this case.


                                             IT IS SO ORDERED.

                                             ________/s/_____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: November 5, 2019




                                         4
